Citation Nr: 1515730	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-32 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for depression and anxiety as entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Bilateral Eye Condition

The Veteran asserts that his bilateral eye condition is related to his service duties.  He testified that he was a truck driver and got dirt and diesel fuel in his eyes.  

The Veteran's April 2009 Notice of Disagreement reflects his contention that glaucoma is related to the stye that was diagnosed in service.  

Service treatment records show that defective distance vision was noted upon enlistment in May 1979.  During service, in September 1981, the Veteran reported pain and blurry vision of his right eye.  He was diagnosed with a stye. 

The September 1982 separation examination reflects that the Veteran reported a history of eye trouble.  A diagnosis of defective visual acuity was recorded.   

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45711 (1990).

Here, the Veteran was noted to have defective vision upon his entrance examination.  No other eye conditions were noted upon enlistment into service.  

A November 2010 VA general medical examination reflects that the examiner diagnosed glaucoma open angle suspect.  The examiner did not provide a medical opinion regarding the etiology of glaucoma.  A VA examination is warranted to determine the nature and etiology of a bilateral eye disability.  38 C.F.R. 
§ 3.159(c)(4), McLendon, supra.

Acquired Psychiatric Disorder

The Veteran asserts that an acquired psychiatric disorder is related to active duty service.  At the Board hearing, the Veteran testified that a superior officer treated him badly and verbally harassed him.  The Veteran testified that he received a Chapter 13 discharge due to defective attitude.  He indicated that his depression is related to his discharge from service.  

Service personnel records show that a discharge was recommended under Chapter 13 due to apathy and defective attitudes.  The Veteran had a psychiatric evaluation in September 1982.  The report reflects that the Veteran complained of depressed mood.  The examiner's impression was "no significant mental illness."  

Post-service VA treatment records show various diagnoses, including psychosis, schizophrenia, schizoaffective disorder and depressive disorder.  

A November 2010 VA general medical examination reflects that the Veteran complained of getting depressed all the time.  The examiner diagnosed depression.  The examiner did not state an opinion regarding the etiology of the Veteran's depression. 

A VA examination is necessary to determine whether a current acquired psychiatric disorder is related to service.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a remand is also required to obtain any outstanding VA outpatient treatment records, as the most recent VA treatment records in evidence are dated in October 2014.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records from the Central Alabama VA Health Care System dated since October 2014 and associate the records with the claims file and electronic record.   

2.  Schedule the Veteran for a VA eye examination with a physician to ascertain the nature and etiology of a current bilateral eye disability.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The examiner is asked to address the following questions:

a) whether it is at least as likely as not (a 50 percent or greater likelihood) that a disability of the eyes had its onset during his period of service or is otherwise related to the Veteran's period of service;

b) whether it is at least as likely as not (a 50 percent or higher degree of probability) that a refractive error of the eye was subjected to a superimposed disease or injury during service which created additional disability.

The examiner should consider the Veteran's competent and credible testimony that he got dirt and diesel fuel in his eyes when he was in service. The examiner should  also consider the complaints of eye pain and blurry vision in September 1981, the diagnosis of a stye in September 1981 and the report of eye trouble upon separation in September 1982.   

The VA examiner should provide a detailed rationale for the opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for an appropriate VA examination to determine whether a current acquired psychiatric disorder is related to service.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

The examiner should list all diagnosed acquired psychiatric disorders that are present and specifically state whether it is at least as likely as not (a 50 percent probability, or greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  The examiner's opinion should consider the following:

(a) the Veteran's report of problems with a superior officer;

(b) the personnel records which indicate that a discharge was recommended under Chapter 13 due to apathy and defective attitude; and

(c) the Veteran's complaint of depressed mood, which was noted on a September 1982 psychiatric evaluation. 

The VA examiner should provide a detailed rationale for the opinion stated. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
  
4.  Review the examination reports to ensure compliance with the remand directives.  If the reports are deficient in any manner, corrective procedures must be implemented.
 
5.  After the requested development has been completed, the RO should readjudicate the claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




